t c memo united_states tax_court ita andrew udeobong petitioner v commissioner of internal revenue respondent docket no filed date ita andrew udeobong pro_se portia neomi rose and yvette nunez for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’ sec_2010 federal_income_tax of dollar_figure and a penalty under sec_6662 of dollar_figure the issues for decision are whether amounts received from cigna government benefits cigna should be included in petitioner’s taxable_income for and whether petitioner is liable for the penalty under sec_6662 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner lived in texas at the time his petition was filed in petitioner started a business called midland health care medical supply equipment petitioner’s business was on the cash accounting_method as part of his business before petitioner received medicaid reimbursement payments from cigna cigna reported these payments to petitioner on forms and petitioner reported and paid federal_income_tax on them after petitioner reported and paid tax on the payments a dispute arose and he returned the payments to cigna petitioner did not deduct the returned payments from his income for the year in which he returned them to cigna nor did he file a claim_for_refund litigation over the payments followed and cigna was required to repay unless otherwise indicated all section references are to the internal_revenue_code code of as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner certain of the medicaid reimbursement payments that petitioner had returned to cigna resulting in the following events relevant to in petitioner received checks from cigna for which payment was stopped or withheld stopped checks petitioner also received four checks from cigna that represented payments he kept retained checks the face amounts of the retained checks totaled dollar_figure petitioner endorsed the retained checks three of which he endorsed as payable to his wife cigna prepared a form 1099-misc miscellaneous income for reporting payments to petitioner of dollar_figure this sum included both the amounts represented by the stopped checks and the amounts represented by the retained checks although the total of those two amounts is greater than the amount that cigna reported to respondent on the form 1099-misc petitioner timely filed a form_1040 u s individual_income_tax_return for on his form_1040 he reported total income of dollar_figure and no tax_liability and claimed a refund attributable to the making_work_pay_credit and the earned_income_credit eic he did not include in income any of the payments he received via the retained checks or the payments that cigna reported on the form 1099-misc in cigna provided to petitioner a copy of the form 1099-misc and a list of the stopped checks the total shown on cigna’s list of the stopped checks was dollar_figure cigna also provided to petitioner copies of of the stopped checks the amounts shown on some of the checks did not match the corresponding check entries on cigna’s list generally the amounts shown on the checks were smaller than the corresponding entries on cigna’s list for one check the discrepancy was over dollar_figure the remaining discrepancies were much smaller petitioner endorsed all checks one was endorsed as payable to his wife similar to three of the four retained checks respondent issued a notice_of_deficiency on date respondent determined the amount of gross_receipts from petitioner’s business that was omitted from his return dollar_figure by subtracting the total on cigna’s list of the stopped checks dollar_figure from the total for the payments cigna reported on the form 1099-misc dollar_figure respondent also made corresponding computational adjustments to petitioner’s self-employment_tax making_work_pay_credit and eic and determined an accuracy-related_penalty petitioner timely petitioned the court for redetermination opinion i burden_of_proof ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that he meets the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii payments from cigna sec_61 requires a taxpayer to include all income from whatever source derived petitioner argues that he should not be taxed on income that he did not receive namely the amounts shown on the stopped checks he is not the notice_of_deficiency did not include the amounts on the stopped checks additionally although petitioner admits that he received the payments made by the retained checks he argues that those payments represented the return to him of medicaid reimbursement payments on which he had paid tax and which he subsequently had returned to cigna before he argues that he should not have to pay tax again on the same income no statutory provision gives petitioner the relief he is seeking sec_1341 provides a form of relief for a taxpayer on the cash_method_of_accounting allowing an adjustment to taxes owed in the year of the repayment to reflect taxes already paid that provision applies if a taxpayer includes an amount in income for a prior tax_year that the taxpayer repays in a later tax_year and the taxpayer is entitled to a deduction for the repayment for that later year here petitioner received payments from cigna in earlier years with respect to which he paid federal_income_tax in a later tax_year he returned the payments to cigna sec_1341 might have allowed him to adjust his tax for the year that he repaid cigna if he were entitled to a deduction in that tax_year under another code provision see sec_1341 see also farahani v commissioner tcmemo_2014_111 holding that the taxpayer was not entitled to relief because the taxpayer was not entitled to a deduction for the year before the court as a cash_method taxpayer petitioner was entitled to a deduction only for the year in which he repaid cigna see sec_1_446-1 income_tax regs for a taxpayer using the cash_method_of_accounting e xpenditures are to be deducted for the taxable_year in which actually made see also sec_1_461-1 income_tax regs stating the general_rule that taxpayers making cash disbursements are to take allowable deductions for those disbursements in the year made that year was not therefore the amounts petitioner received from cigna must be included in his income for irrespective of whether they represent payments that had been taxed but not retained for prior years see sec_61 petitioner’s alternative argument that he was unable to report the income because cigna did not provide him a form 1099-misc also is incorrect he received and kept the payments made by the retained checks and must include those amounts in income for the year he received them regardless of whether he received any information_return see sec_61 see eg du poux v commissioner tcmemo_1994_448 failure to receive a form 1099-misc does not convert taxable_income into nontaxable income vaughn v commissioner tcmemo_1992_317 same aff’d without published opinion 15_f3d_1095 9th cir at trial respondent also moved under rule b to amend his answer to conform to the evidence that the retained checks totaled dollar_figure increasing petitioner’s gross_receipts from dollar_figure to that amount and as a result increasing the deficiency rule b provides that when evidence is objected to as outside the issues raised by the pleadings petitioner did so and therefore the issue is not tried by consent we may receive the evidence and we may at any time allow the pleadings to be amended to conform to the proof and shall do so freely when justice so requires so long as the nonmoving party is not prejudiced 83_tc_381 aff’d 823_f2d_1310 9th cir 59_tc_551 whether justice requires us to grant respondent’s motion to amend the pleadings under rule lies within our sound discretion see eg 110_tc_172 spain v commissioner tcmemo_1978_270 respondent’s motion came at the end of trial and we conclude that it was an unfair surprise and prejudicial to petitioner who then was unrepresented petitioner also testified that he endorsed the checks over to his wife on instruction of counsel and paid his attorney from the proceeds raising the possibility that had the motion to amend been made earlier petitioner might have offered evidence at trial that he was entitled to a deduction that could have reduced his taxable_income we therefore will deny respondent’s motion iii sec_6662 penalty sec_6662 and b and c imposes a penalty equal to of an underpayment_of_tax when the underpayment is attributable to negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 an understatement of income_tax is a substantial_understatement if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for a penalty sec_7491 places the burden of production on the commissioner requiring the commissioner to come forward with sufficient evidence indicating that imposition of a penalty is appropriate 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect id see rule a we find that respondent has discharged his burden of production as to a substantial_understatement_of_income_tax by showing that peti- tioner failed to report and pay tax on the payments from cigna represented by the retained checks and that the understatement of income_tax exceeds of the amount of the tax required to be shown on petitioner’s return which amount is greater than dollar_figure see sec_1_6662-4 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment higbee v commissioner t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1 b income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner testified that he has paid taxes in the past including on payments from cigna and that he understands the duty to pay tax petitioner claimed that he did not receive a form 1099-misc from cigna for and did not include the payments represented by the retained checks on hi sec_2010 form_1040 because of his mistaken view that the payments were not taxable for because they had already been taxed once petitioner’s mistaken view of the law does not rise to the level of reasonable_cause or good_faith see id nor does his nonreceipt of the form 1099-misc constitute reasonable_cause see eg ashmore v commissioner t c memo deas v commissioner tcmemo_2000_ we therefore hold that petitioner demonstrated neither reasonable_cause nor good_faith for the underpayment having concluded that the penalty for an underpayment attributable to a substantial_understatement_of_income_tax applies we need not consider application of the negligence_penalty iv conclusion we will sustain the deficiency and the penalty determined in respondent’s notice_of_deficiency in reaching our holding we have considered all arguments made and evidence offered and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
